UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 5, 2013 PAPA JOHN’S INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 0-21660 61-1203323 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer IdentificationNo.) 2002 Papa John’s Boulevard Louisville, Kentucky 40299-2334 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(502) 261-7272 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On December 5, 2013, the Board of Directors of Papa John’s International, Inc. approved an increase of $100 million in the amount of the company’s common stock that may be repurchased by the company from time to time through December 31, 2014. Approximately $125.7 million remains available for repurchase under the increased authorization. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PAPA JOHN’S INTERNATIONAL, INC. (Registrant) Date:December 5, 2013 /s/ Lance F. Tucker Lance F. Tucker Chief Financial Officer, Chief Administrative Officer and Treasurer
